[prsuagreementapril82019a001.jpg]
ROADRUNNER TRANSPORTATION SYSTEMS, INC. PERFORMANCE RESTRICTED STOCK UNIT
AGREEMENT THIS PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is
made and entered into as of April 8, 2019, between Roadrunner Transportation
Systems, Inc., a Delaware corporation (the “Company”), and ________________ (the
“Recipient”). RECITALS WHEREAS, the Committee has determined that it is in the
best interests of the Company to recognize the Recipient’s performance and to
provide incentive to the Recipient to remain with the Company and its Related
Entities by making this grant of performance-based Restricted Stock Units
(“PRSUs”) representing hypothetical shares of the Company’s common stock, par
value $0.01 per share (the “Common Stock”), in accordance with the terms of this
Agreement. WHEREAS, the PRSUs are granted pursuant to the Company’s 2018
Incentive Compensation Plan, as the same may be amended and/or restated from
time to time (the “Plan”), which is incorporated herein for all purposes.
AGREEMENT NOW, THEREFORE, in consideration of the premises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows: 1. Definitions. All
capitalized terms used herein but not expressly defined shall have the meaning
ascribed to them in the Plan. 2. Grant of PRSUs. The Committee hereby grants, as
of April 8, 2019, to the Recipient, a Restricted Stock Unit Award for a target
number of __________ PRSUs (the “Target Amount”). The number of PRSUs actually
awarded to the Recipient will be determined at the end of the performance period
commencing on April 8, 2019 and ending on May 15, 2023 (the “Performance
Period”). Each PRSU will be equal in value to one Share of the Company’s Common
Stock, subject in all respects to the terms of this Agreement and the Plan. 3.
Performance Criteria. The Recipient can earn the PRSUs based on the extent to
which the trading price of the Common Stock increases during the Performance
Period. The number of PRSUs that may be earned by the Recipient pursuant to this
Award of PRSUs will range from 0% to 289% of the Target Amount as determined
after the end of the Performance Period based upon the increase of the trading
price of the Common Stock above $12.50 per share (the “Base Price”). (a) If the
End Price (as defined below) is 1% greater than the Base Price, the Recipient
will earn 9% of the Target Amount PRSUs. If the End Price is 10% greater than
the Base Price, the Recipient will earn 39% of the Target Amount PRSUs. If the
End Price is more than 1% greater than the Base Price but not 10% or more
greater than the Base Price, a proportionate percentage between 9% and 39% will
be applied to the Target Amount of PRSUs on a straight line basis. If the End
Price is 20% greater than the Base Price, the Recipient will earn 72% of the
Target Amount PRSUs. If the End Price is more than 10% of the Base Price but not
20% or more greater than the Base Price, a proportionate percentage between 39%
and 72% will be applied to the Target Amount of PRSUs on a straight line basis.
If the End Price is at least 30% greater than the Base Price, then the Recipient
will earn 100% of the Target Amount PRSUs. If the End Price is 20% greater than
the Base Price but not 30% or more greater than the Base Price, a proportionate
percentage between 72% ACTIVE 43288354v1



--------------------------------------------------------------------------------



 
[prsuagreementapril82019a002.jpg]
and 100% will be applied to the Target Amount of PRSUs on a straight line basis.
If the End Price is at least 40% greater than the Base Price, then the Recipient
will earn 124% of the Target Amount PRSUs. If the End Price is 30% greater than
the Base Price but not 40% or more greater than the Base Price, a proportionate
percentage between 100% and 124% will be applied to the Target Amount of PRSUs
on a straight line basis. If the End Price is at least 50% greater than the Base
Price, then the Recipient will earn 144% of the Target Amount PRSUs. If the End
Price is 40% greater than the Base Price but not 50% or more greater than the
Base Price, a proportionate percentage between 124% and 144% will be applied to
the Target Amount of PRSUs on a straight line basis. If the End Price is at
least 60% greater than the Base Price, then the Recipient will earn 163% of the
Target Amount PRSUs. If the End Price is 50% greater than the Base Price but not
60% or more greater than the Base Price, a proportionate percentage between 144%
and 163% will be applied to the Target Amount of PRSUs on a straight line basis.
If the End Price is at least 70% greater than the Base Price, then the Recipient
will earn 178% of the Target Amount PRSUs. If the End Price is 60% greater than
the Base Price but not 70% or more greater than the Base Price, a proportionate
percentage between 163% and 178% will be applied to the Target Amount of PRSUs
on a straight line basis. If the End Price is at least 80% greater than the Base
Price, then the Recipient will earn 193% of the Target Amount PRSUs. If the End
Price is 70% greater than the Base Price but not 80% or more greater than the
Base Price, a proportionate percentage between 178% and 193% will be applied to
the Target Amount of PRSUs on a straight line basis. If the End Price is at
least 90% greater than the Base Price, then the Recipient will earn 205% of the
Target Amount PRSUs. If the End Price is 80% greater than the Base Price but not
90% or more greater than the Base Price, a proportionate percentage between 193%
and 205% will be applied to the Target Amount of PRSUs on a straight line basis.
If the End Price is at least 100% greater than the Base Price, then the
Recipient will earn 217% of the Target Amount PRSUs. If the End Price is 90%
greater than the Base Price but not 100% or more greater than the Base Price, a
proportionate percentage between 205% and 217% will be applied to the Target
Amount of PRSUs on a straight line basis. If the End Price is at least 150%
greater than the Base Price, then the Recipient will earn 260% of the Target
Amount PRSUs. If the End Price is 100% greater than the Base Price but not 150%
or more greater than the Base Price, a proportionate percentage between 217% and
260% will be applied to the Target Amount of PRSUs on a straight line basis. If
the End Price is at least 200% greater than the Base Price, then the Recipient
will earn 289% of the Target Amount PRSUs. If the End Price is 150% greater than
the Base Price but not 200% or more greater than the Base Price, a proportionate
percentage between 260% and 289% will be applied to the Target Amount of PRSUs
on a straight line basis. (b) For purposes of this Agreement, the “End Price”
means the 90-day volume weighted average share price of the Common Stock as of
May 15, 2023; provided, however, that if Elliott (as defined below) or any other
stockholder (or affiliates of any such stockholder) of the Company having the
right to designate members to the Company’s Board of Directors sells shares of
Common Stock or announces plans to sell shares of Common Stock during the period
from September 22, 2022 through March 31, 2023, then the “End Price” shall be
the greater of (a) the closing price of the Common Stock on March 31, 2023 and
(b) the quotient of (i) the Company’s trailing twelve (12) months Adjusted
EBITDA as of March 31, 2023 multiplied by eight (8), less the Company’s
indebtedness as of March 31, 2023 and net of cash and long-term capital leases
as of March 31, 2023, divided by (ii) the number of outstanding shares of Common
Stock on March 31, 2023. 4. Payout of PRSUs. If the Committee determines that
the performance criteria described in Section 3 have been met and certifies the
extent to which they have been met, and the terms and conditions set forth in
this Agreement are fulfilled, then that number of shares of Common Stock equal
to the number of PRSUs earned pursuant to Section 3, net of applicable
withholdings, will be transferred to the Recipient after the end of the
Performance Period and on or before August 1, 2023. 5. Transferability. The
PRSUs awarded hereunder are not transferable otherwise than by will or under the
applicable laws of descent and distribution, and the terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors, and
assigns of the Recipient. Any attempt to effect a Transfer of any PRSUs shall be
void ab initio. For purposes of this Agreement, “Transfer” shall mean any ACTIVE
43288354v1 2



--------------------------------------------------------------------------------



 
[prsuagreementapril82019a003.jpg]
sale, transfer, encumbrance, gift, donation, assignment, pledge, hypothecation,
or other disposition, whether similar or dissimilar to those previously
enumerated, whether voluntary or involuntary, and including, but not limited to,
any disposition by operation of law, by court order, by judicial process, or by
foreclosure, levy or attachment. 6. Custody of PRSUs. The PRSUs subject hereto
shall be held in a restricted book entry account in the name of the Recipient.
Upon completion of the Performance Period, shares of Common Stock issuable
pursuant to Section 4 above shall be released into an unrestricted book entry
account; provided, however, that a portion of such shares of Common Stock may be
surrendered in payment of taxes in accordance with Section 13 below, unless the
Company, in its sole discretion, establishes alternative procedures for the
payment of such taxes. 7. Hypothetical Nature of PRSUs. The Recipient shall not
have any rights, benefits, or entitlements with respect to the shares of Common
Stock corresponding to the PRSUs unless and until those shares are delivered to
the Recipient (and thus shall have no voting rights, or rights to receive any
dividend declared, before those shares are so delivered). On or after delivery,
the Recipient shall have, with respect to the shares of Common Stock delivered,
all of the rights of a holder of shares granted pursuant to the certificate of
incorporation and other governing instruments of the Company, or as otherwise
available at law. 8. Termination of Continuous Service. Except as set forth in
Sections 9 and 10 below, if the Recipient’s Continuous Service is terminated for
any reason prior to March 31, 2023, then any and all PRSUs granted hereunder
shall be forfeited immediately upon such termination of Continuous Service and
revert back to the Company without any payment to the holder thereof. The
Committee shall have the power and authority to enforce on behalf of the Company
any rights of the Company under this Agreement in the event of the forfeiture of
PRSUs pursuant to this Section 8. 9. Total and Permanent Disability of the
Recipient or Termination without Cause or for Good Reason. If the Recipient’s
Continuous Service is terminated (a) by reason of the Disability of the
Recipient, (b) by the Company or a Related Entity without Cause, or (c) by the
Recipient for Good Reason, the Recipient shall earn a number of PRSUs calculated
in accordance with Section 3 hereof, with the “End Price” based on the 90-day
volume weighted average share price of the Common Stock as of the date the
Recipient’s Continuous Service is terminated, and the number of shares of Common
Stock earned, net of applicable withholdings, will be transferred to the
Recipient as soon as reasonably practicable. 10. Death of the Recipient. If the
Recipient’s Continuous Service is terminated due to death, the Recipient shall
earn a number of PRSUs calculated in accordance with Section 3 hereof, with the
“End Price” based on the 90-day volume weighted average share price of the
Common Stock as of the date the Recipient’s death, and the number of shares of
Common Stock earned, net of applicable withholdings, will be transferred to the
Recipient’s estate as soon as reasonably practicable. 11. Change-in-Control. If
affiliates of Elliott Management Corporation (“Elliott”) collectively own less
than 20% of the outstanding Common Stock, the Company shall deliver to the
Recipient, within 60 days after the date of such event, a number of PRSUs
calculated in accordance with Section 3 hereof, with the “End Price” based on
the share price of the Common Stock in the transaction resulting in Elliott
Management Corporation collectively owning less than 20% of the outstanding
Common Stock. The provisions of this Section 11 supersede any inconsistent
provisions under the Plan with respect to the impact of a Change in Control on
the PRSU Award made by this Agreement. In the event of any such inconsistency,
this Agreement shall be controlling. 12. Section 409A. Payments made pursuant to
the Plan and this Agreement are intended to comply with or qualify for an
exemption from Section 409A of the Internal Revenue Code of 1986, as ACTIVE
43288354v1 3



--------------------------------------------------------------------------------



 
[prsuagreementapril82019a004.jpg]
amended (“Section 409A”). The Company reserves the right, to the extent the
Company deems necessary or advisable in its sole discretion, to unilaterally
amend or modify the Plan and/or this Agreement to ensure that all PRSU Awards
are made in a manner that complies with Section 409A (including, without
limitation, the avoidance of penalties thereunder), provided, however, that the
Company makes no representations that the PRSU Awards will be exempt from any
penalties that may apply under Section 409A and makes no undertaking to preclude
Section 409A from applying to this PRSU Award. Notwithstanding anything to the
contrary in this Agreement or the Plan, if the Recipient is a “Specified
Employee” (as defined below) then the delivery of Shares otherwise required to
be made under this Agreement on account of the termination of the Recipient’s
Continuous Service shall be made within thirty (30) days after the sixth (6th)
month anniversary of the date of the termination of the Recipient’s Continuous
Service or, if earlier, the date of the Recipient’s death if such deferral is
required to comply with Section 409A of the Code. For purposes of this
Agreement, a “Specified Employee” shall mean any individual who, at the time of
his or her separation from Continuous Service with the Company and its Related
Entities, is a “key employee”, within the meaning of Section 416(i) of the Code,
of the Company or any Related Entity, the stock of which is publicly traded on
an established securities market or otherwise. For purposes of applying the
provisions of Section 409A to this Agreement, each separately identified amount
to which the Recipient is entitled under this Agreement shall be treated as a
separate payment. In addition, to the extent permissible under Section 409A, any
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. 13. Taxes. (a) The Recipient shall be liable
for any and all taxes, including withholding taxes and fringe benefit tax or
such other taxes that the Recipient’s employer (the “Employer”) is legally
allowed or permitted to recover from the Recipient, arising out of this grant or
the issuance of shares of Common Stock hereunder. In the event that the Company
or the Employer is liable for taxes that are legally permitted to be recovered
from the Recipient or is required to withhold taxes as a result of the grant of
PRSUs or the issuance or subsequent sale of shares acquired pursuant to such
PRSUs, the Recipient shall surrender a sufficient number of whole shares, make a
cash payment or make adequate arrangements satisfactory to the Company and/or
the Employer to withhold such taxes from the Recipient’s wages or other cash
compensation paid to the Recipient by the Company and/or the Employer at the
election of the Company, in its sole discretion, or, if permissible under local
law, the Company may sell or arrange for the sale of shares that Recipient
acquires as necessary to cover all applicable required withholding taxes, taxes
that are legally recoverable from the Recipient (such as fringe benefit tax) and
required social security contributions at the time the shares subject to the
PRSUs are issued. The Recipient will receive a cash refund for any fraction of a
surrendered share or shares in excess of any required withholding taxes, taxes
that are legally recoverable from the Recipient (such as fringe benefit tax),
and required social security contributions. To the extent that any surrender of
shares or payment of cash or alternative procedure for such payment is
insufficient, the Recipient authorizes the Company, the Employer, and the
Related Entities, which are qualified to deduct tax at source, to deduct from
the Recipient’s compensation all applicable required withholding taxes, taxes
that are legally recoverable from the Recipient (such as fringe benefit tax) and
social security contributions. The Recipient agrees to pay any amounts that
cannot be satisfied from wages or other cash compensation, to the extent
permitted by law. (b) Regardless of any action the Company or the Employer takes
with respect to any or all income tax, social security, payroll tax, payment on
account, taxes that are legally recoverable from the Recipient (such as fringe
benefit tax) or other tax-related withholding (“Tax-Related Items”), the
Recipient acknowledges and agrees that the ultimate liability for all
Tax-Related Items legally due by him is and remains the Recipient’s
responsibility and that the Company and/or the Employer (i) make no ACTIVE
43288354v1 4



--------------------------------------------------------------------------------



 
[prsuagreementapril82019a005.jpg]
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Agreement, including the grant of PRSUs,
subsequent issuance of Shares related to such PRSUs and the subsequent sale of
any shares of Common Stock acquired pursuant to such PRSUs; and (ii) do not
commit to structure the terms or any aspect of this grant of PRSUs to reduce or
eliminate the Recipient’s liability for Tax-Related Items. The Recipient shall
pay the Company or the Employer any amount for Tax-Related Items that the
Company or the Employer may be required to withhold as a result of the
Recipient’s participation in the Plan or the Recipient’s receipt of PRSUs that
cannot be satisfied by the means previously described. The Company may refuse to
deliver the shares of Common Stock pursuant to Section 4 if the Recipient fails
to comply with the Recipient’s obligations in connection with the Tax- Related
Items. (c) In accepting the PRSU Award, the Recipient consents and agrees that
in the event the PRSU Award becomes subject to an employer tax that is legally
permitted to be recovered from the Recipient, as may be determined by the
Company and/or the Employer at their sole discretion, and whether or not the
Recipient’s Continuous Service is continuing at the time such tax becomes
recoverable, the Recipient will assume any liability for any such taxes that may
be payable by the Company and/or the Employer in connection with the PRSU Award.
Further, by accepting the PRSU Award, the Recipient agrees that the Company
and/or the Employer may collect any such taxes from the Recipient by any of the
means set forth in this Section 13. The Recipient further agrees to execute any
other consents or elections required to accomplish the above, promptly upon
request of the Company. 14. Acknowledgment and Waiver. By accepting this grant
of PRSUs, the Recipient acknowledges and agrees that: (a) the Plan is
established voluntarily by the Company, it is discretionary in nature and may be
modified, amended, suspended or terminated by the Company at any time unless
otherwise provided in the Plan or this Agreement; (b) the grant of PRSUs is
voluntary and occasional and does not create any contractual or other right to
receive future grants of shares of Common Stock or PRSUs, or benefits in lieu of
shares of Common Stock or PRSUs, even if shares of Common Stock or PRSUs have
been granted repeatedly in the past; (c) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company; (d) the
Recipient’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate the Recipient’s employment relationship at any time with
or without Cause, and it is expressly agreed and understood that employment is
terminable at the will of either party, insofar as permitted by law; (e) the
Recipient is participating voluntarily in the Plan; (f) PRSUs, PRSU grants and
resulting benefits are an extraordinary item that is outside the scope of the
Recipient’s employment or service contract, if any; (g) PRSUs, PRSU grants and
resulting benefits are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses, long-
service awards, pension or retirement benefits or similar payments insofar as
permitted by law; (h) this grant of PRSUs will not be interpreted to form an
employment contract with the Company, the Employer or any Related Entity; (i)
the future value of the underlying shares of Common Stock is unknown and cannot
be predicted with certainty; (j) in consideration of this grant of PRSUs, no
claim or entitlement to compensation or damages shall arise from termination of
this grant of PRSUs or diminution in value of this grant of PRSUs resulting from
termination of the Recipient’s Continuous Service (for any reason whatsoever and
whether or not in breach of local labor laws) and the Recipient irrevocably
releases the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the terms of this Agreement, the
Recipient shall be deemed irrevocably to have waived any entitlement to pursue
such claim; (k) notwithstanding any terms or conditions of the Plan to the
contrary, in the event of involuntary termination of the Recipient’s employment
(whether or not in breach of local labor laws), the Recipient’s right to receive
benefits under this Agreement after termination of Continuous Service, if any,
will be measured by the date of termination of the Recipient’s active Continuous
Service and will not be extended by any notice period mandated under local law;
(l) the Committee shall have the exclusive discretion to determine when the
Recipient is no longer actively in the ACTIVE 43288354v1 5



--------------------------------------------------------------------------------



 
[prsuagreementapril82019a006.jpg]
Continuous Service of the Company and its Related Entities for purposes of this
grant of PRSUs; and (m) if the Company’s performance is below minimum levels as
set forth in this Agreement or any annual supplement hereto, no PRSUs will be
awarded and no shares of Common Stock will be issued to the Recipient. 15.
Change in Capital Structure. (a) Subject to any required action by the
stockholders of the Company, the number of PRSUs covered by this award shall be
proportionately adjusted and the terms of the restrictions on such PRSUs shall
be adjusted as the Committee shall determine to be equitably required for any
increase or decrease in the number of issued and outstanding shares of Common
Stock of the Company resulting from any stock dividend (but only on the Common
Stock), stock split, subdivision, combination, reclassification,
recapitalization or general issuance to the holders of Common Stock of rights to
purchase Common Stock at substantially below fair market value or any change in
the number of such shares outstanding effected without receipt of cash or
property or labor or services by the Company or for any spin-off, spin-out,
split-up, split-off or other distribution of assets to stockholders. (b) The
Award of PRSUs pursuant to the Plan shall not affect in any way the right or
power of the Company to make adjustments, reclassifications, reorganizations or
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or sell, or transfer all or any part of its business or
assets. 16. Miscellaneous. (a) The parties agree to execute such further
instruments and to take such action as may reasonably be necessary to carry out
the intent of this Agreement. (b) Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon delivery to
the Recipient at his or her address then on file with the Company. (c) The Plan
is incorporated herein by reference. The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter hereof and
supersede in their entirety all prior undertakings and agreements of the
Company, its Related Entities and the Recipient with respect to the subject
matter hereof, and may not be modified adversely to the Recipient’s interest
except by means of a writing signed by the Company and the Recipient.
Notwithstanding the foregoing, nothing in the Plan or this Agreement shall
affect the validity or interpretation of any duly authorized written agreement
between the Company and the Recipient under which an Award properly granted
under and pursuant to the Plan serves as any part of the consideration furnished
to the Recipient, including without limitation, any agreement that imposes
restrictions during or after employment regarding confidential information and
proprietary developments. (d) This Agreement is governed by the laws of the
state of Delaware. (e) Neither this Agreement nor the grant of the PRSUs
hereunder shall create or be construed to create a trust or separate fund of any
kind or a fiduciary relationship between the Company and the Recipient or any
other person. The PRSUs subject to this Agreement represent only the Company’s
unfunded and unsecured promise to issue shares of Common Stock to the Recipient
in the future. To the extent that the Recipient or any other person acquires a
right to receive payments from the Company pursuant to this Agreement, that
right shall be no greater than the right of any unsecured general creditor of
the Company. ACTIVE 43288354v1 6



--------------------------------------------------------------------------------



 
[prsuagreementapril82019a007.jpg]
(f) If the Recipient has received this or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control. (g) The
provisions of this Agreement are severable and if any one or more provisions are
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions shall nevertheless be binding and enforceable. [The
remainder of this page has been intentionally left blank] ACTIVE 43288354v1 7



--------------------------------------------------------------------------------



 
[prsuagreementapril82019a008.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above. ROADRUNNER TRANSPORTATION SYSTEMS, INC., a Delaware
corporation By: Name: Title: Agreed and Accepted: RECIPIENT:
Name:___________________________ ACTIVE 43288354v1



--------------------------------------------------------------------------------



 